t c memo united_states tax_court john l sullivan petitioner v commissioner of internal revenue respondent docket no filed date charles j reilly for petitioner robert e marum for respondent memorandum opinion jacobs judge respondent determined a dollar_figure deficiency a dollar_figure addition_to_tax under sec_665l1 a and a dollar_figure addition_to_tax under sec_6654 with respect to petitioner's federal_income_tax respondent now concedes that petitioner is not liable for the addition_to_tax under either sec_6651 or sec_6654 following other concessions the issues for decision are whether interest received as part of a personal injury award is includable in petitioner's gross_income for and if so the amount of interest allocable to petitioner and the amount of the schedule a deduction for legal fees incurred in receiving the interest all section references are to the internal_revenue_code as in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated under rule the stipulations of facts and the exhibits submitted therewith are incorporated herein by this reference petitioner resided in warwick rhode island at the time he filed his petition in this case petitioner computed his income and expenses under the cash receipts and expenditures method_of_accounting petitioner hereinafter sometimes referred to as mr sullivan and becky lusignan mrs sullivan were married on date they had three children mr and mrs sullivan were divorced on date personal injury judgment during mr sullivan was employed by counsel tech a heating and ventilation contractor on date petitioner was assigned by his employer to repair heating equipment at a wendy's restaurant owned by south isle food corp south isle while making repairs on the roof he fell off a ladder sustaining severe neck injuries in date mr and mrs sullivan both individually and on behalf of their three children instituted a suit against south isle in the u s district_court for the district of rhode island the complaint contained three counts one for negligence a second for infliction of emotional distress and a third for loss of consortium the plaintiffs sought dollar_figure million in damages with interest court costs and attorney's_fees none of the counts stated a specific monetary damage amount on date the jury awarded damages of dollar_figure mr sullivan was determined to be percent at fault because of his contributory negligence consequently the damage award was reduced to dollar_figure the jury did not allocate the damage award among the three counts a judgment was entered on date and an amended judgment was subsequently entered on date the amended judgment was for the plaintiff john l sullivan in the amount of dollar_figure plus interest computed pincite from to in the amount of dollar_figure plus costs in the amount of dollar_figure on date the u s court_of_appeals for the first circuit affirmed the amended judgment on date a writ of execution was issued for dollar_figure plus costs of dollar_figure plus additional interest of dollar_figure for each day after date that the judgment award was not satisfied other events at an unspecified time in early mrs sullivan filed for divorce in the family court for kent county rhode island family court during the dissolution of his marriage mr sullivan attempted suicide on date mrs sullivan through her attorney robert f dipippo mr dipippo filed an ex_parte motion for the appointment of a guardian ad litem for mr sullivan in that motion mrs sullivan stated that mr sullivan had obtained a judgment of over dollar_figure million in the u s district_court for the district of rhode island on date and that the judgment was properly part of the marital estate subject_to the rhode island general laws relating to equitable distribution the motion further stated that this judgment is presently being jeopardized by the actions of the defendant john l sullivan who has threatened to settle this judgment for dollar_figure and that any attempt by the defendant in the instant divorce action to diminish the amount of recovery in the federal court case would be a fraud on the plaintiff becky l sullivan and on the family court which has jurisdiction over the marital assets on the same day date the family court entered a consent order appointing richard macadams mr macadams as mr sullivan's guardian ad litem and restraining mr sullivan from negotiating or attempting to negotiate with south isle or its insurance_company issuance of judgment proceeds on date messrs macadams thomas tarro iii mr tarro and leo dailey mr dailey ’ held a conference call to discuss steps to be taken following receipt of the judgment award they agreed that the settlement proceeds would be deposited in a daily interest-bearing account in the names of messrs tarro and macadams at the rhode island central credit_union credit_union the settlement proceeds would be available at the offices of richard van tienhoven mr van tienhoven the attorney for south isle on date and would include interest through that date on date continental insurance co continental the insurance carrier for south isle issued a check for dollar_figure in satisfaction of the judgment the check was made payable to john l sullivan richard macadams guardian-ad-litem and thomas tarro iii his attorney the check represented t mr tarro was one of mr sullivan's attorneys in the personal injury action filed in u s district_court mr dailey represented mr sullivan in his divorce action dollar_figure in principal dollar_figure in costs and dollar_figure in interest it is the dollar_figure in interest that is the subject matter of this proceeding on date messrs sullivan macadams and tarro went to mr van tienhoven's office to receive the check and sign documents to be filed with the u s district_court indicating that the judgment had been satisfied in full mr sullivan refused to endorse the check unless his name was on the credit_union account mr macadams told mr sullivan that because he was mr sullivan's guardian it was inappropriate and unnecessary for mr sullivan's name to be on the account mr macadams informed mr sullivan that the latter's refusal to sign the check would prevent the check from being deposited on date mr macadams filed a motion for instructions with the family court thereafter and before any_action by the family court mr sullivan endorsed the check following mr sullivan's endorsement of the check a meeting was held at the credit_union the proceeds of the continental check were later disbursed as follows american universal dollar_figure worker's compensation attorney valletta fees dollar_figure attorney tarro fees dollar_figure attorneys tarro valletta dipippo dollar_figure and dailey disputed fees dailey dipippo dollar_figure dipippo dailey dollar_figure dipippo dailey dollar_figure valletta dollar_figure dailey dipippo dollar_figure total dollar_figure ' a dispute arose between mr sullivan and messrs tarro and valletta the attorneys involved in the personal injury suit as to whether the attorney's_fees should be percent or percent of the judgment award mr dipippo represented mrs sullivan and mr dailey represented mr sullivan in their divorce proceeding continental's check was in the amount of dollar_figure the record does not explain the discrepancy on date the family court issued an order which in relevant part provided the guardian-ad-litem is authorized to endorse the check and to permit the following disbursements therefrom a a one-third contingent_fee of the gross amount of the check to attorneys thomas tarro iii and david valletta b payment of the expenses_incurred in prosecution of the matter involving south isle food corp copies of which are attached to the motion as exhibits e and f with the exception of dollar_figure payable to vincent ragosta esq and in addition thereto payment of expenses in the amount of dollar_figure incurred in the appeal of the matter of south isle food corp cc payment of a worker's compensation lien of american universal in accordance with the agreement heretofore reached by attorney tarro with american universal concerning said lien there being a dispute as to whether attorneys tarro and valletta are entitled to a forty percent contingent_fee of the gross amount of the check the difference between the one-third fee authorized herein and the percent fee shall be placed in an interest bearing account along with an additional dollar_figure representing the disputed fee of vincent ragosta esq the account shall be in the joint names of attorneys tarro valletta robert dipippo and leo dailey with payments to be made as appropriate following the final resolution of those matters the balance of the proceeds after the deduction of the aforesaid amounts shall be paid to robert dipippo esg and leo dailey esq jointly to be held by them in an interest bearing clients' account or accounts as they shall deem proper for the benefit of the parties herein the motion of the guardian-ad-litem for termination of his guardianship of john l sullivan and for his discharge as guardian-ad-litem is granted the guardian-ad-litem is authorized to file a request for payment for service rendered and expenses_incurred in the discharge of the performance of his duties as guardian-ad-litem on date mr sullivan received a dollar_figure payment on date he received a dollar_figure payment mrs sullivan was paid dollar_figure according to the terms of a property settlement agreement dated date which was incorporated into the terms of a divorce decree dated date neither mr nor mrs sullivan filed a tax_return for mr sullivan filed a delinquent income_tax return for reporting interest_income from wendy's commercial sic insurance of dollar_figure and deducting dollar_figure in legal fees incurred in receiving this income on date respondent issued a notice_of_deficiency to mr sullivan determining that he had additional interest_income in of dollar_figure from the personal injury settlement mr sullivan filed a petition with this court contesting that determination that case was resolved following a concession by respondent that the interest was not includable in the gross_income of mr sullivan for in the notice_of_deficiency giving rise to this case dated date respondent determined that mr sullivan had dollar_figure in unreported interest_income from the satisfaction of the personal injury judgment and dollar_figure in salary income and dollar_figure in dividend income from mcdonald's corp respondent now concedes that mr sullivan did not have salary or dividend income from mcdonald's corp for respondent further determined that mr sullivan was entitled to a schedule a miscellaneous itemized_deduction in the amount of dollar_figure for attorney's_fees incurred in connection with earning the interest_income discussion the dispute in this case involves the year in which petitioner must report as income_interest received on a judgment award and the amount thereof petitioner argues that because his receipt of the judgment award was subject_to substantial restrictions he did not have actual or constructive receipt of the interest in as respondent claims and the amount of interest he -- - received was substantially less than that determined by respondent for the reasons hereinafter stated we sustain respondent's determinations we first decide the amount of the judgment award and accompanying interest allocable to petitioner in this respect the record is devoid of any indication as to how the judgment award is to be allocated among the various plaintiffs in the suit against south isle respondent determined that the judgment was awarded solely to mr sullivan and consequently the interest accompanying that award is taxable solely to him because of petitioner's failure to satisfy his burden of proving otherwise we accept respondent's determination in this regard see rule a sodoma v commissioner tcmemo_1996_275 affd 139_f3d_899 5th cir petitioner maintains that because mrs sullivan ultimately received approximately one-third of the net amount of the personal injury award one-third of the interest should not be taxable to him we disagree mrs sullivan received a payment of dollar_figure not as a party to the suit against south isle but as her share of the marital estate accordingly her entitlement to the dollar_figure arises from an event separate from the satisfaction of the judgment against south isle now we turn our attention to deciding the year in which the interest is includable in petitioner's gross_income a taxpayer reporting income on the cash_method_of_accounting such as petitioner must include all income items in gross_income for the taxable_year in which the item is actually or constructively received see sec_451 112_tc_304 sec_1_451-1 income_tax regs income is considered to be constructively received in the taxable_year during which it 1s credited to the taxpayer's account set apart for him or otherwise made available so that he may draw upon it at any time see sec_1_451-2 income_tax regs however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions see id in the instant case the check for the award and interest was received on date by petitioner his guardian ad litem and his attorney at that time petitioner was legally entitled to both the judgment award and interest shortly thereafter petitioner endorsed the check the placing of the proceeds of continental's check into escrow accounts does not alter petitioner's entitlement to the check for the proceeds which he received and endorsed in rather the placing of the proceeds in escrow was to secure payment of petitioner's obligations the constructive_receipt_doctrine is concerned with the receipt of the proceeds from the payor not the subsequent disposition of the proceeds by the payee in the instant case the escrow accounts only limited petitioner's disposition of the proceeds therefore although the placing of the check proceeds into escrow accounts pending resolution of disputes over the amount of attorney's_fees and the amount of mrs sullivan's share of the marital estate was a substantial restriction over petitioner's ultimate disposition of the judgment proceeds these restrictions did not limit petitioner's legal entitlement to the judgment award and interest in because he received and endorsed the check for the judgment with interest in that is the year in which petitioner must report the entire amount of interest respondent determined that petitioner was entitled to a schedule a deduction in the amount of dollar_figure for attorney's_fees incurred in connection with earning the interest the dollar_figure is approximately one-third of the amount of the interest petitioner maintains that he should have received a deduction for attorney's_fees of percent rather than percent again we disagree with petitioner during petitioner disputed the amount of legal fees to be paid to messrs valletta and tarro there is no evidence in the record establishing that the legal fees were ever more than percent consequently petitioner is not entitled to a schedule a deduction for attorney's_fees in an amount greater than that allowed by respondent in reaching our conclusions herein we have considered all other arguments presented by petitioner and to the extent not discussed above find them to be irrelevant or without merit to reflect the foregoing and respondent's concessions decision will be entered under rule
